       Case 2:19-cv-02661-DLR Document 23 Filed 08/06/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   John Charles Holmes,                             No. CV-19-02661-PHX-DLR
10                 Plaintiff,                         ORDER
11   v.
12   Richard Thompson, et al.,
13                 Defendants.
14
15
16         In 2017, Mesa police officers stopped Plaintiff because he was operating a vehicle
17   on a suspended license. Arizona law required Mesa to impound Plaintiff’s vehicle under
18   the circumstances. A.R.S. § 28-3511(A)(1)(a). Accordingly, the police called Valley
19   Express Towing, with whom Mesa had contracted to tow and impound vehicles, and Valley
20   Express Towing did just that.
21         Arizona law required Plaintiff to obtain an impound release from the Mesa Police
22   Department and to present the release to Valley Express Towing before his vehicle could
23   be released. A.R.S. § 28-3512. In turn, Mesa’s impound release form states that a vehicle
24   may be released to an authorized party upon payment of towing and storage related costs
25   and fees. Although Plaintiff obtained the release form, he neither presented it to Valley
26   Express Towing nor paid the requisite costs and fees. Consequently, after a certain amount
27   of time had lapsed, Valley Express Towing received title to Plaintiff’s vehicle from the
28   Arizona Department of Motor Vehicles.
          Case 2:19-cv-02661-DLR Document 23 Filed 08/06/20 Page 2 of 3



 1            Plaintiff thereafter brought this action under 42 U.S.C. § 1983, accusing Defendants,
 2   who are Valley Express Towing employees and not Mesa police officers, of violating his
 3   constitutional rights by depriving him of his property without due process, and of having a
 4   policy of carrying out such unconstitutional deprivations. Defendants have moved for
 5   summary judgment (Doc. 20), which is appropriate if there is no genuine dispute as to any
 6   material fact and, viewing those facts in a light most favorable to Plaintiff, Defendants are
 7   entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Plaintiff did not respond to
 8   Defendants’ motion, which means the facts described above are deemed undisputed. See
 9   Heinemann v. Satterberg, 731 F.3d 914, 917 (9th Cir. 2013); Syntelco Limited v. Reish,
10   No. CV-17-00598-PHX-JZB, 2019 WL 2359259, at *2 (D. Ariz. May 31, 2019).
11            Defendants are entitled to summary judgment for three reasons. First, Defendants
12   did not deprive Plaintiff of his property without due process. Plaintiff knew Valley Express
13   Towing towed his vehicle and he obtained an impound release form that included
14   instructions for retrieving it. He simply failed to follow those instructions. Second, even
15   assuming that there is a plausible basis for concluding that Plaintiff’s constitutional rights
16   were violated, Defendants are shielded from § 1983 liability by the good-faith defense
17   recognized in Clement v. City of Glendale, 518 F.3d 1090, 1096-97 (9th Cir. 2008).
18   Specifically, Defendants acted at the direction of Mesa and its police officers. If there was
19   some defect in the traffic stop or in Mesa’s authority to order the towing, there is no
20   evidence that Defendants were aware of it.            Defendants are entitled under these
21   circumstances to act in good faith on orders received from Mesa and its police officers
22   without incurring § 1983 liability. Third, Plaintiff provides no evidence that Defendants
23   have any specific policy or practice of unconstitutionally depriving people of their
24   property. Accordingly,
25   //
26   //
27   //
28   //


                                                  -2-
       Case 2:19-cv-02661-DLR Document 23 Filed 08/06/20 Page 3 of 3



 1          IT IS ORDERED that Defendants’ motion for summary judgment (Doc. 20) is
 2   GRANTED. The Clerk shall enter judgment in favor of Defendants and against Plaintiff
 3   on all claims and terminate this case.
 4          Dated this 6th day of August, 2020.
 5
 6
 7
 8
                                                   Douglas L. Rayes
 9                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
